Citation Nr: 0430926	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back 
disability.

2.  Whether new and material evidence has been received 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a foot disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).   

Procedural History

The veteran served on active duty from June 1970 to January 
1972.  Service in Vietnam during the Vietnam War is indicated 
by the evidence of record.  

In May 1975, the RO received the veteran's claim of 
entitlement to service connection for a low back disability 
and a bilateral heel injury.  In a November 1976 rating 
decision the RO granted the veteran's claim.  

In August 1978 the RO received the veteran's claim for an 
increased rating for the  service-connected low back 
disability and bilateral foot disability.  In September 1978, 
the RO determined that there was no current disability of 
either the veteran's back or feet and that service connection 
for both should therefore be severed.  The veteran was 
advised of the decision and given the opportunity to submit 
additional evidence.  The veteran did not elect to submit 
additional evidence and the severance became effective by 
January 1980 RO rating decision.  The veteran did not appeal.  

In a decision dated in November 1981, the RO denied the 
veteran's request to reopen the claim for service connection 
of both disabilities.  In November 1991, the RO again 
declined to reopen the veteran's claim of entitlement to 
service connection of the back condition.  

In March 2001 the RO received the veteran's request to reopen 
his claims of entitlement to service connection for a low 
back disability and a foot disability.  In an April 2002 
rating decision the RO denied the veteran's request to reopen 
his claims.  The veteran disagreed with the April 2002 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in September 2002.  

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously denied claim for service connection of a 
foot disability is reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to this claim.  This 
issue is therefore REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In November 1991 the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
low back disability.  The veteran did not appeal.  

2.  The evidence associated with the claims file subsequent 
to the November 1991 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a back disability.

3.  In November 1981 the RO denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
foot disability.  The veteran did not appeal.  

4.  The evidence associated with the claims file subsequent 
to the November 1981 decision is new and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a foot disability.


CONCLUSIONS OF LAW

1.  The November 1991 RO denial of the veteran's claim of 
entitlement to service connection for a back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).

2.  Since November 1991 RO decision, new and material 
evidence has not been received as to the issue of service 
connection for a back disability, and so the claim of 
entitlement to service connection for back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The November 1981 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

4.  Since the November 1981 RO decision, new and material 
evidence has been received as to the issue of service 
connection for a foot disability, and so the claim of 
entitlement to service connection for a foot disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for a low back disability and a foot disability.  
In substance, he contends that a fall from a guard tower in 
Vietnam led to current disabilities of the lower back and 
feet.  



The question of whether new and material evidence has been 
received is one that must be addressed by the Board 
preliminary to any adjudication of a claim on its merits.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for claim, making RO determination in that regard 
irrelevant.]  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim]. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The Board observes that the veteran was 
notified by means of an April 2002 RO rating decision and by 
the August 2002 statement of the case (SOC ) and the October 
2002 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2001 which was specifically intended to address the 
requirements of the VCAA.  The letter explained in detail the 
evidence needed to establish that new and material evidence 
had been submitted sufficient to reopen the veteran's claims 
of entitlement to service connection.  The letter notified 
the veteran that in order to reopen his claims he must 
provide evidence that was "submitted to VA for the first 
time" and was not cumulative or tending "to reinforce a 
previously established point." The evidence "must bear 
directly and substantially on upon the issue for 
consideration."  Further this evidence "must meet both of 
these requirements."  Moreover, this letter enumerated the 
evidence which had already been received.  Thus, the VCAA 
letter from the RO not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  In the July 
2001 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records or records from other 
Federal agencies.".  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2003).  
The July 2001 VCAA letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further, the 
letter advised the veteran "It's still your responsibility 
to support your claim with appropriate evidence."  The 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents from 
private healthcare providers.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2003).  The July 2001 letter included notice 
that the veteran should notify VA about "any additional 
information or evidence" that existed which would support 
his claim.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that July 2001 letter expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in April 2002, 
prior to the expiration of the one-year period following the 
July 2001 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one year period has since elapsed.  In 
addition, the notice was sent prior to adjudication of the 
issue by the RO.  Therefore, the Board finds that the veteran 
was notified properly of his statutory rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claims.  See 38 C.F.R. § 3.103 (2003).  As was 
noted in the Introduction above, the veteran provided 
personal testimony at a hearing which was chaired by the 
undersigned at the RO.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).  This law has been essentially 
unchanged for the period since the veteran's discharge from 
military service.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
that are not appealed in the prescribed time period are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001, however.  Because the veteran's claim to 
reopen was initiated in March 2001, therefore his request 
will be adjudicated by applying the former section 3.156. 

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background

The Board will present a single factual history which 
encompasses both issues on appeal. 

The veteran's service personnel records indicate that the 
veteran was awarded the Combat Infantryman Badge for his 
service in Vietnam.   The veteran's March 1970 induction 
examination shows a complaint of back pain and an initial 
"yes" answer for foot trouble, which was  crossed out and 
then replaced with a "no".  In the physician's summary 
section the note "occasional back pain hard work" was made.  

The only treatment records associated with the veteran's 
service medical records show treatment of a sore throat in 
November 1970 and the administration of penicillin in October 
1971.  The veteran's December 1971 separation examination 
contains the notation "referred to unit clinic for treatment 
of complaints".  Those complaints were not described.  The 
veteran's December 1971 report of medical history included 
complaints of foot trouble and recurrent back pain and a 
notation of the veteran's report of a fall from a guard tower 
in Vietnam and the associated foot and back injury.   The 
separation examination itself was pertinently negative. 

In May 1975 the veteran submitted the "Certificate of 
Attending Physician".  The certificate, signed by Dr. 
H.D.S., listed the veteran's symptoms as pain in back and 
heels during lifting, long periods of standing or walking.  
The doctor noted tenderness at the base of the feet and 
"some pain [and] tightness" with torso flexion, but 
limitation of motion was not expressly noted.  The doctor 
described the veteran's diagnosis as "lumbar back strain, 
chronic, moderately severe, not compatible [with] patient's 
work as a plumber."

In June 1975, Dr. H.D.S. submitted additional information 
regarding the veteran's dates of treatment.  Dr. H.S. advised 
that he treated the veteran for pleurodynia in March 1973.  
The veteran again returned for care in March 1974, 
complaining of a lumbar strain incurred on the job.  The 
veteran returned for treatment of pleurodynia in August 1974 
and again for "low thoracic and high lumbar pains" in May 
1975.  

In July 1975 a series of VA examinations was undertaken.  A 
VA neurological examination presented normal findings.  VA 
radiology examination showed no significant abnormalities of 
the veteran's feet and a normal lumbar spine with "well 
maintained" disc spaces and no evidence of bony 
abnormalities.  The July 1975 special orthopedic examination 
reported a history of lumbar strain with no residuals present 
at the time of the examination.  The veteran's heels were 
also noted to be normal.    

An August 1976 VA special orthopedic examination diagnosed 
low back sprain and a foot disability.  In a November 1976 
rating decision the RO granted service connection for low 
back sprain and a foot disability.  The RO noted that the 
veteran's service records showed a history of a fall and 
injury in Vietnam.  
A 10 percent disability rating was assigned to each 
condition.  

In August 1978 an additional VA examination was completed.  
During the August 1978 examination the VA examiner determined 
that there was no evidence of a current disability of either 
the veteran's back or heels.  Based upon that examination, 
the RO in September 1978 determined that service connection 
would be severed effective December 1, 1978 if the veteran 
failed to provide evidence of a current disability.  The 
veteran notified the RO that he disagreed with this decision 
but did not submit any additional evidence.  As has been 
noted in the Introduction, service connection was severed.  A 
SOC was issued in June 1979.  The veteran did not perfect an 
appeal.  

In November 1981 the RO denied the veteran's request to 
reopen his claims.  
The RO determined that the evidence presented did not 
indicate that the veteran had a current foot or back 
disability.  

In August 1991, the veteran filed a request to reopen his 
claims of entitlement to service connection for the low back 
disability only.  In a November 1991 decision, the RO 
determined there was no evidence of a current disability 
other than complaints of pain and thus that the veteran did 
not have a current disability which was incurred in or 
aggravated by service.  

As noted in the Introduction, the veteran most recently filed 
his request to reopen both claims in March 2001.  Additional 
evidence received since the November 1981 (foot) November 
1991 (back) RO decisions will be discussed below.  

Analysis

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a low back disability.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has not submitted new and material evidence 
sufficient to reopen his previously-denied claim of 
entitlement to service connection for low back disability.

As an initial matter, the Board does not believe that the 
fact that at one time the veteran had been granted service 
connection for the low back disability is relevant to the 
outcome of this matter.  As has been discussed above, service 
connection was severed in 1978, and the veteran did not 
perfect an appeal as to that matter.  The veteran was 
subsequently denied service connection in November 1981 and 
again in November 1991.  Each time, he did not appeal.  
Therefore, as explained below the Board will treat the 1991 
denial as the last final decision and therefore as it 
starting point in determining whether new and material 
evidence has been received which may serve to reopen the 
claim.   

In the November 1991 rating decision the RO noted that 
although the evidence of record indicated that the veteran 
had sought treatment for low back pain, there was no 
competent medical evidence of a current disability.  Cf. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
[symptoms such as pain alone, without a finding of an 
underlying disability, cannot be service-connected].  
Additionally, the RO noted that the evidence of record failed 
to establish a link between the veteran's reported low back 
pain and any incident of service.  Therefore, the RO denied 
the claim.  That unappealed decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to make a successful claim for service connection, 
there must be a current disability, evidence of in-service 
incurrence of disease or injury and competent medical 
evidence of a nexus between the disability and the in-service 
incurrence or injury.  See Hickson, supra.  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim. 
See Evans v. Brown, 9 Vet. App. 273 (1996).  

The record makes clear that an in-service injury has been 
conceded by VA.  
See 38 U.S.C. § 1154. (West 2002).  Element (2) had been 
established in 1991.  
However, with respect to the remaining two elements, as 
explained immediately below, no new and material evidence as 
to element (1), current disability, and element (3), medical 
nexus, has been added to the record.  
  
Turning to the first missing element, current disability, 
additional medical evidence added to the file since the 
November 1991 denial includes a June 2002 radiology report 
from the Dallas, Texas  VA Medical Center (VAMC), A July 2002 
examination report from the Dallas VAMC and series of private 
medical records concerning treatment that the veteran 
received for a August 1997 work-related neck injury.  The 
July 2002 examination report offers no low back-related 
diagnosis noting only low back pain.  The June 2002 radiology 
report concludes, "No compressions and the discs are 
maintained.  The alignment is unremarkable."  Marginal 
osteophytes are referenced.  

An April 1998 history and physical examination conducted 
incident to the August 1997 cervical spine injury includes 
the veteran's report of "no physical limitations or 
restrictions" prior to the August 1997 injury.  Further, the 
veteran did not report his history of low back pain at the 
time of the examination and the examiner noted that the 
veteran "absolutely denies pain in the lumbar spine".  The 
April 1998 orthopedic examination indicates that the veteran 
has full range of motion in the lumbar spine and does not 
suffer from any discernable disability or symptom, including 
low back pain.  The examiner, Dr. G.E.M., a Board Certified 
Orthopedic Surgeon, went on to conclude that based upon his 
examination of the veteran that "The examinee has no 
abnormalities noted in the lower back" and further that "He 
has full range of motion in the lower back."  

The additionally received medical evidence manifestly fails 
to show that that veteran has a current low back disability.  
As such, it is not new and material.  Indeed, the medical 
record is abundantly clear that such disability does not 
exist.  Evidence that is unfavorable to the veteran is not 
new and material.  See Villalobos v. Principi, 3 Vet. App. 
450 (1992).    

To the extent that the veteran himself is contending that he 
has a lumbar spine disability, this amounts to a repetition 
of his claims in 1991 and earlier and is therefore not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, the record does not indicate that the veteran has 
had any medical training.  While laypersons are capable of 
testifying as to symptoms, they are not competent to provide 
the proper diagnosis or date of onset or cause of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  In Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.

The element of current disability, which was lacking in 1991, 
still has not been met.  For that reason alone, the claim for 
service connection for low back disability is not reopened.  
See 38 C.F.R. § 3.156 (2001) and Evans, supra.  

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus. In the absence of a 
current disability it follows that there can be no competent 
medical nexus opinion.  In fact, none is of record. 
Statements from the veteran to the effect that he has a low 
back disability which is related to the fall he sustained in 
service cannot be considered new and material.  
See Espiritu and Moray, both supra.  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court noted "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  For these reasons, the veteran's 
assertions of a nexus between the in-service fall and any 
current disability are not new and material.  

In summary, for the reasons stated, the Board finds that the 
evidence submitted subsequent to the final RO denial of his 
claim of entitlement to service connection for a back 
disability in November 1991 is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  New and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for low back pain is not reopened.  The benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claims in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims for service connection.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In particular, 
there would have to be added to the record competent medical 
evidence as to both a diagnosis of a current back disability 
and a nexus between that back disability and the veteran's 
military service.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a foot condition.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence which is 
sufficient to reopen his claim of entitlement for service 
connection of residuals of a foot condition.  

At the time of the unappealed November 1981 rating decision 
the evidence showed that the veteran asserted that he had 
injured his feet, primarily the heel area, in an April 1971 
fall.  The RO denied the claim based on the lack of a current 
disability.  

Additional evidence received since the November 1981 RO 
decision includes an April 1997 VA examination indicating 
bilateral calluses of the veteran's feet.  This additional 
evidence is new in that it was not of record at the time of 
the prior final denial.  It is material in that it pertains 
to a matter that was not of record at that time of the 
November 1981 decision, the existence of a current foot 
disability.  This evidence was not previously of record, it 
bears directly and substantially upon the specific matter 
under consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to service connection for a 
foot disability is reopened.

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a foot disability.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge, supra.  In particular, it is 
difficult to see how calluses which were identified 
relatively recently could be related to a fall in service 
decades before.  However, the Board cannot legitimately 
comment on medical matters and instead must seek competent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

As noted above, once a claim is reopened, the statutory duty 
to assist is triggered. See 38 U.S.C.A. § 5103.  For the 
reasons explained below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.  
 

ORDER

New and material evidence having not been received, the 
previously denied claim of entitlement to service connection 
for a back disability is not reopened; the benefit sought on 
appeal is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a foot disability is 
reopened; to that extent only, the benefit sought on appeal 
is granted.




REMAND

As discussed above, VA's statutory duty to assist the veteran 
in the development of his reopened claim for service 
connection of a foot disability attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

As previously noted, the record contains competent medical 
evidence arguably satisfying current disability of the 
veteran's feet.  Further, the record contains competent 
medical evidence of in-service treatment for an April 1971 
injury to the veteran's feet and the veteran's testimony that 
he injured his feet in-service after falling from a guard 
tower.  Therefore, a medical nexus opinion is necessary to 
make a decision in the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board additionally observes that the current nature of 
the veteran's bilateral foot disability is somewhat unclear.  
The current disability appears to be a sole or toenail 
disability and the veteran has testified that he suffered 
injuries to his heels.  In any event, VA examination should 
serve to delineate the current disability and determine 
whether it is related to the April 1971 heel injuries.

Accordingly, this issue is  REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
existence, nature and etiology of the 
claimed bilateral foot disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should indicate whether the 
veteran currently has a foot disability 
(unilateral or bilateral) and if so what 
is the precise diagnosis or diagnoses.  
The etiology of any identified bilateral 
foot disability should also be indicated, 
to the extent possible.  In particular, 
based on physical examination and review 
of the pertinent medical history the 
examiner should indicate whether any 
currently identified foot disability is 
consistent with the April 1971 fall as 
reported by the veteran.  A copy of the 
examination report must be associated 
with the veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for a bilateral foot 
disability on a de novo basis.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the  matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



